Citation Nr: 1420108	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from August 1976 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has claimed and been diagnosed with several different psychiatric diagnoses, to include PTSD, the issue with regard to entitlement to PTSD on the title page has been recharacterized.  

In April 2013, the Veteran testified at a hearing at the Board's Central Office in Washington, DC.  A written transcript of that hearing has been prepared and associated with the evidence of record.  

This claim was previously remanded by the Board in November 2013 for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







	
REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claim was previously remanded by the Board in November 2013 for a number of reasons.  One of these reasons was for the AOJ to contact the Veteran and request that he identify all treatment providers - both VA and private.  The record reflects that a letter requesting this information was sent to an address in Virginia in March 2014.  However, the letter has since been returned as undeliverable.  

The Veteran's most current address of record with VA is located within West Virginia.  The record does not reflect that VA has attempted to send a letter to the address in West Virginia requesting that the Veteran identify all treatment providers (and provide Authorization and Consent to release information).  

The Board concedes that the Veteran's address has changed frequently in this case.  Nonetheless, it appears that the Veteran did not receive this request.  Accordingly, the AOJ must contact the Veteran to verify if the current mailing address of record with VA is correct.  Thereafter, he must be provided a final opportunity to identify all relevant treatment providers.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The Veteran is notified that if he fails to respond, VA will be forced to proceed with his claim without any additional evidence.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran in an attempt to verify whether his current address of record with VA is correct.  

2.  The Veteran should then be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available records, and all attempts to procure records should be documented in the file.  If the AMC cannot obtain the records identified by the Veteran, a notation to that effect should be inserted into the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

Attempts for this information should be made from both the current address of record with VA and any other address reported by the Veteran (assuming he responds to VA's request for verification).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



